Exhibit 10.2
Execution Version
FIRST AMENDMENT TO CREDIT AGREEMENT
          FIRST AMENDMENT (this “Amendment”), dated as of May 20, 2011, among
FLOWERS FOODS, INC., a Georgia corporation (the “Borrower”), the lenders party
to the Credit Agreement referred to below (the “Lenders”) and DEUTSCHE BANK AG
NEW YORK BRANCH, as Administrative Agent (in such capacity, the “Administrative
Agent”). All capitalized terms used herein and not otherwise defined herein
shall have the respective meanings provided such terms in the Credit Agreement.
W I T N E S S E T H:
          WHEREAS, the Borrower, the Lenders and the Administrative Agent are
parties to a Credit Agreement, dated as of August 1, 2008 (as amended, amended
and restated, modified or supplemented through, but not including, the date
hereof, the “Credit Agreement”); and
          WHEREAS, subject to the terms and conditions of this Amendment, the
parties hereto wish to amend or otherwise modify certain provisions of the
Credit Agreement as herein provided;
          NOW, THEREFORE, IT IS AGREED:
I. Amendments and Modifications to Credit Agreement.
          1. Section 1.10(a)(ii) of the Credit Agreement is hereby amended by
inserting the text “(including the Eurodollar Rate with respect to such
Eurodollar Loan does not adequately and fairly reflect the cost to such Lender
of funding such Eurodollar Loan)” immediately following the text “or the
position of such Lender in such market” appearing in clause (y) thereof.
          2. Section 1.10 of the Credit Agreement is hereby amended by inserting
the following new clause (d) at the conclusions thereof:
          “(d) Notwithstanding anything in this Agreement to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder, issued in
connection therewith or in implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a change after the Effective Date
in a requirement of law or government rule, regulation or order, regardless of
the date enacted, adopted, issued or implemented (including for purposes of this
Section 1.10).”.
          3. Section 1.13 of the Credit Agreement is hereby amended by
(a) inserting the text “Section 1.10(d), or” immediately following the text
“Section 1.10(c),” appearing therein and (b) inserting the text “in excess of a
de minimis amount” immediately following the text “charging to the Borrower
increased costs” appearing therein.

 



--------------------------------------------------------------------------------



 



          4. Section 3.04(b) of the Credit Agreement is hereby amended by
(a) inserting the text “(each, a “Foreign Lender”)” immediately following the
text “Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code)” appearing therein and (b) inserting the
following text immediately following the first sentence thereof:
          “In addition, each Foreign Lender shall, in the case of any payment
made after December 31, 2012 in respect of any Loan, Note or Obligation that was
not treated as outstanding for purposes of FATCA on March 18, 2012, provide any
forms, documentation, or other information as shall be prescribed by the IRS to
demonstrate that the relevant Lender has complied with the applicable reporting
requirements of FATCA (including, without limitation, those contained in
Sections 1471(b) or 1472(b) of the Code, as applicable), so that such payments
made to such Lender hereunder would not be subject to U.S. federal withholding
taxes imposed by FACTA.”.
          5. Section 7.05(c) of the Credit Agreement is hereby amended by
deleting the text “December 31, 2007” appearing therein and inserting the text
“January 1, 2011” in lieu thereof.
          6. Section 7.15 of the Credit Agreement is hereby amended by deleting
said Section in its entirety and inserting the text “7.15 [Reserved].” in lieu
thereof.
          7. Section 8.01(b)(i) of the Credit Agreement is hereby amended by
deleting the text “9.01(xii)” appearing in clause (y) thereof and inserting the
text “9.01(xiii)” in lieu thereof.
          8. Section 8.01(c)(i) of the Credit Agreement is hereby amended by
deleting the text “9.01(xii)” appearing therein and inserting the text
“9.01(xiii)” in lieu thereof.
          9. Section 8.08 of the Credit Agreement is hereby amended by deleting
the text “, or fifty-two weeks after the last day of the previous fiscal year”
appearing therein and inserting the text “ and the date of the end of the
respective fiscal year” in lieu thereof.
          10. Section 8.10 of the Credit Agreement is hereby replaced in its
entirety with the following:
          “8.10 Subsidiaries Guaranty.
          “(a) In the event that (x) the Debt Rating falls below both Baa3 from
Moody’s and BBB- from S&P, (y) the Borrower fails (for any reason) to obtain and
maintain a Debt Rating from both Moody’s and S&P or (z) (1) the Debt Rating
falls below either Baa3 from Moody’s or BBB- from S&P and (2) the Borrower fails
(for any reason) to obtain and maintain a Debt Rating from either Moody’s or S&P
then, following any such event described in preceding clauses (x), (y) or (z),
the Borrower shall promptly (and in any event within 30 days following such
event) deliver a Subsidiaries Guaranty to the Administrative Agent duly
authorized, executed and delivered by each Wholly-Owned Domestic Subsidiary of
the Borrower (other than any special purpose entity created for purposes of
effecting, in whole or in part, any Permitted Securitization).

2



--------------------------------------------------------------------------------



 



          (b) So long as the Subsidiaries Guaranty is in effect (or is required
to be in effect in accordance with preceding clause (a)), the Borrower agrees to
cause each of its Wholly-Owned Domestic Subsidiaries that are acquired or
created at anytime after the Effective Date (other than any special purpose
entity created for purposes of effecting, in whole or in part, any Permitted
Securitization) to promptly (and in any event within 20 Business Days of such
acquisition or creation) execute and deliver a counterpart of (or, if requested
by the Administrative Agent, an assumption agreement or a Joinder Agreement in
respect of) the Subsidiaries Guaranty.”.
          11. Section 9.01 of the Credit Agreement is hereby amended by
(a) deleting the text “and” appearing at the end of clause (xi) thereof,
(b) deleting existing clause (xii) thereof in its entirety and (c) inserting the
following new clauses (xii), (xiii), (xiv) and (xv):
     “(xii) Liens on cash deposited or posted by the Borrower or any of its
Subsidiaries in connection with any Other Hedging Agreements entered into with
respect to commodities values in the ordinary course of business, and which are
bona fide hedging activities and are not for speculative purposes, not in excess
of $200,000,000 in the aggregate;
     (xiii) Liens not otherwise permitted pursuant to this Section 9.01 which
secure obligations otherwise permitted under this Agreement not exceeding, when
added to the aggregate principal amount of unsecured Permitted Subsidiary
Indebtedness at any time outstanding, $150,000,000 in aggregate principal amount
at any time outstanding and which apply to property and/or assets with an
aggregate fair market value (as determined in good faith by an Authorized
Representative of the Borrower or the Board of Directors of the Borrower) not to
exceed at any time $180,000,000;
     (xiv) sales or other transfers of Receivables pursuant to, and Liens
existing or deemed to exist in connection with, Permitted Securitizations; and
     (xv) Liens on assets which are presented on the balance sheet of the
Borrower or any Subsidiary because of the existence of a VIE Transaction not
otherwise prohibited hereunder.”.
          12. Sections 9.02(a) of the Credit Agreement is hereby amended by
(a) deleting the text “and” appearing immediately following clause (ii) thereof
and inserting the text “,” in lieu thereof, (b) deleting clause (iii) thereof in
its entirety and inserting the following new clauses (iii), (iv) and (v) in lieu
thereof:
          “(iii) in the case of any consolidation or merger involving a Foreign
Subsidiary, only Foreign Subsidiaries are consolidating or merging with or into
such Foreign Subsidiary, (iv) while the Subsidiaries Guaranty is in effect (or
required to be in effect in accordance with the terms of the Credit Documents),
in the case of any consolidation or merger involving a Subsidiary Guarantor, a
Subsidiary Guarantor is the surviving Person unless the respective Subsidiary
Guarantor is consolidating with or merging into the Borrower (in which case the
Borrower will be the survivor thereof) and (v) while the Subsidiaries Guaranty
is not in effect (or not required to be in effect in accordance with the terms
of the Credit Documents), in the case of

3



--------------------------------------------------------------------------------



 



any consolidation or merger involving a Wholly-Owned Domestic Subsidiary, a
Wholly-Owned Domestic Subsidiary is the surviving Person unless the respective
Wholly-Owned Domestic Subsidiary is consolidating with or merging into the
Borrower (in which case the Borrower will be the survivor thereof).”.
          13. Sections 9.02(b) of the Credit Agreement is hereby amended by
(a) deleting the text “and” appearing immediately following clause (A) to the
proviso thereof and inserting the text “,” in lieu thereof and (b) deleting
clause (B) to the proviso thereof and inserting the following clauses (B),
(C) and (D) in lieu thereof:
          “(B) while the Subsidiaries Guaranty is in effect (or required to be
in effect in accordance with the terms of the Credit Documents), the Borrower
may make Dispositions to Subsidiary Guarantors and any Subsidiary Guarantor may
make Dispositions to the Borrower or any other Subsidiary Guarantor, (C) while
the Subsidiaries Guaranty is not in effect (or is not required to be in effect
in accordance with the terms of the Credit Documents), the Borrower may make
Dispositions to Wholly-Owned Domestic Subsidiaries and any Wholly-Owned Domestic
Subsidiary may make Dispositions to the Borrower or any other Wholly-Owned
Domestic Subsidiary and (D) each of the Borrower and its Subsidiaries may sell,
transfer and other dispose of Receivables and Related Assets pursuant to
Permitted Securitizations.”.
          14. Section 9.05 of the Credit Agreement is hereby amended by
(a) deleting the text “and (vi)” appearing therein and inserting the text “,
(vi) Permitted Securitizations, (vii) Indebtedness arising in the ordinary
course of business under Interest Rate Protection Agreements and Other Hedging
Agreements which are bona fide hedging activities and are not for speculative
purposes and (viii)” in lieu thereof and (b) deleting the text “this clause
(vi)” appearing therein and inserting the text “this clause (viii)” in lieu
thereof.
          15. Section 9.07 of the Credit Agreement is hereby amended by deleting
the text “3.25:1.00” appearing therein and inserting the text “3.50:1.00” in
lieu thereof.
          16. Section 9.10 of the Credit Agreement is hereby amended by
(a) inserting the text “in the case of foregoing clause (x), restrictions or
conditions imposed by any agreement relating to Permitted Securitizations if
such restrictions or conditions apply only to the Receivables and the Related
Assets that are the subject of the Permitted Securitization, (vi)” immediately
following the text “(v)” appearing therein and (b) deleting the text “(vi)”
appearing therein and inserting the text “(vii)” in lieu thereof.
          17. Section 10.04 of the Credit Agreement is hereby amended by
(a) inserting the text “or, in the case of a Permitted Securitization,
terminating (except voluntary terminations by the Credit Parties),” immediately
following the text “any such Indebtedness to become due” appearing in clause
(ii) thereof and (b) inserting the text “or, in the case of a Permitted
Securitization, shall be terminated (except voluntary terminations by the Credit
Parties)” immediately preceding the text “, prior to the stated maturity
thereof” appearing in clause (iii) thereof and (c) deleting the text
“$25,000,000” appearing therein and inserting the text “$50,000,000” in lieu
thereof.

4



--------------------------------------------------------------------------------



 



          18. Section 10.07 of the Credit Agreement is hereby replaced in its
entirety with the following:
          “10.07 Subsidiaries Guaranty. At any time the Subsidiaries Guaranty is
required to be in effect under Section 8.10(a), the Subsidiaries Guaranty or any
provision thereof shall cease to be in full force or effect as to any Subsidiary
Guarantor (unless such Subsidiary Guarantor is no longer a Subsidiary by virtue
of liquidation, sale, merger or consolidation permitted by Section 9.02 or
Section 9.03), or any Subsidiary Guarantor (or Person acting by or on behalf of
such Subsidiary Guarantor) shall deny or disaffirm such Subsidiary Guarantor’s
obligations under the Subsidiaries Guaranty, or any Subsidiary Guarantor shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to the Subsidiaries Guaranty
beyond any grace or cure period (if any) provided therefor; or”.
          19. Section 10.08 of the Credit Agreement is hereby amended by
deleting the text “$25,000,000” appearing therein and inserting the text
“$50,000,000” in lieu thereof.
          20. Section 10 of the Credit Agreement is hereby amended by inserting
the text “against” immediately preceding the text “any Credit Party” appearing
in the final paragraph thereof.
          21. The definition of the term “Base Rate” appearing in Section 11 of
the Credit Agreement is hereby replaced in its entirety with the following:
          ““Base Rate” shall mean, at any time, the highest of (x) the Prime
Lending Rate, (y) 1/2 of 1% in excess of the overnight Federal Funds Rate and
(z) the Eurodollar Rate for a Eurodollar Loan with a one-month interest period
commencing on such day an interest period of one month plus 1.00%. For purposes
of this definition, the Eurodollar Rate shall be determined using the Eurodollar
Rate as otherwise determined by the Administrative Agent in accordance with the
definition of Eurodollar Rate, except that (x) if a given day is a Business Day,
such determination shall be made on such day (rather than two Business Days
prior to the commencement of an Interest Period) or (y) if a given day is not a
Business Day, the Eurodollar Rate for such day shall be the rate determined by
the Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day. Any change in the Base Rate due to a change in
the Prime Lending Rate, the Federal Funds Rate or such Eurodollar Rate shall be
effective as of the opening of business on the day of such change in the Prime
Lending Rate, the Federal Funds Rate or such Eurodollar Rate, respectively.”.
          22. The definition of the term “Consolidated EBIT” appearing in
Section 11 of the Credit Agreement is hereby amended by deleting clause
(z) thereof in its entirety and inserting the following in lieu thereof:
          “(z) any interest expense or provision for taxes attributable to, or
arising because of any VIE Transaction not prohibited hereunder”.
          23. The definition of the term “Consolidated EBITDA” appearing in
Section 11 of the Credit Agreement is hereby amended by deleting the text “of
any non-Subsidiary VIE”

5



--------------------------------------------------------------------------------



 



appearing therein and inserting the text “attributable to, or arising because of
any VIE Transaction not prohibited hereunder” in lieu thereof.
          24. The definition of the term “Consolidated Indebtedness” appearing
in Section 11 of the Credit Agreement is hereby amended by deleting the text “,”
appearing immediately preceding clause (y) thereof and inserting the text “and”
in lieu thereof and (b) deleting the text “and (z) the Indebtedness and
Attributable Debt of any non-Subsidiary VIE shall be excluded” appearing
therein.
          25. The definition of the term “Consolidated Interest Expense”
appearing in Section 11 of the Credit Agreement is hereby amended by
(a) deleting the text “and any interest factor of any Capitalized Lease
Obligations of any non-Subsidiary VIE and any such dividends paid by any
non-Subsidiary VIE” appearing in clause (b) of the proviso thereof and inserting
the text “attributable to, or arising because of any VIE Transaction not
prohibited hereunder” in lieu thereof.
          26. The definition of “Debt Rating” appearing in Section 11 of the
Credit Agreement is hereby replaced in its entirety with the following:
          ““Debt Rating” shall mean, on any date, each of the Borrower’s
corporate credit ratings (or the equivalent thereof) as most recently publicly
announced by Moody’s and S&P.”.
          27. The definition of the term “Eurodollar Rate” appearing in
Section 11 of the Credit Agreement is hereby replaced in its entirety with the
following:
          ““Eurodollar Rate” shall mean with respect to each Interest Period for
a Eurodollar Loan, (i) the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m. (London time) on the date that is 2 Business Days
prior to the commencement of such Interest Period by reference to the Reuters
Screen LIBOR01 for deposits in Dollars (or such other comparable page as may, in
the opinion of the Administrative Agent, replace such page for the purpose of
displaying such rates) for a period equal to such Interest Period; provided that
to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “Eurodollar Rate” shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in Dollars are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is 2 Business Days prior to the beginning of such
Interest Period, divided by (ii) a percentage equal to 100% minus the then
stated maximum rate of all reserve requirements (including, without limitation,
any marginal, emergency, supplemental, special or other reserves) applicable to
any member bank of the Federal Reserve System in respect of Eurocurrency
liabilities as defined in Regulation D (or any successor category of liabilities
under Regulation D).”.
          28. The definition of the term “Indebtedness” appearing in Section 11
of the Credit Agreement is hereby amended by (a) deleting the text “and (ix)”
appearing therein and inserting the text “, (ix) the amount of any Permitted
Securitizations of such Person, and (x)” in lieu thereof, (b) inserting the text
“(x)” immediately following the text “the foregoing,”

6



--------------------------------------------------------------------------------



 



appearing in the proviso thereof, (c) inserting the text “(i)” immediately
following the text “outstanding” appearing in the proviso thereof, and
(d) deleting the text “shall be excluded in determining Indebtedness” appearing
at the end of the proviso thereof and inserting the text “, (ii) under leases
which are or would be properly characterized as operating leases in accordance
with generally accepted accounting principles existing on the First Amendment
Effective Date, regardless of any change in accounting principles occurring
after the First Amendment Effective Date, shall be excluded in determining
Indebtedness and (y) liabilities presented on the balance sheet of the Borrower
or any Subsidiary shall not constitute Indebtedness to the extent attributable
to, or arising because of, a VIE Transaction not prohibited hereunder” in lieu
thereof.
          29. The definition of the term “Leverage Ratio” appearing in
Section 11 of the Credit Agreement is hereby amended by inserting the text “(but
excluding any Indebtedness arising in the ordinary course of business in
connection with any Other Hedging Agreements entered into with respect to
commodities values in the ordinary course of business, and which are bona fide
hedging activities and are not for speculative purposes, to the extent such
Indebtedness is (a) cash collateralized or (b) supported by a Letter of Credit
(as defined in the Existing Revolving Credit Agreement))” immediately preceding
the text “on such date” appearing therein.
          30. The definition of the term “Payment Office” appearing in
Section 11 of the Credit Agreement is hereby replaced in its entirety with the
following:
          ““Payment Office” shall mean the office of the Administrative Agent
located at 5022 Gate Parkway, Building 200, Jacksonville, Florida 32256, Attn:
Melissa Brennan, or such other office as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.”.
          31. The definition of the term “Permitted Subsidiary Indebtedness”
appearing in Section 11 of the Credit Agreement is hereby amended by
(a) deleting the text “under (and as defined in) the Subsidiaries Guaranty”
appearing in clause (iii) therein, (b) deleting the text “9.01(xii)” appearing
therein and inserting the text “9.01(xiii)” in lieu thereof and (c) deleting the
text “$75,000,000” appearing therein and inserting the text “$150,000,000” in
lieu thereof.
          32. The definition of the term “Significant Acquisition” appearing in
Section 11 of the Credit Agreement is hereby amended by deleting the text
“$200,000,000” appearing therein and inserting the text “$325,000,000” in lieu
thereof.
          33. The defined term “VIE” appearing in Section 11 of the Credit
Agreement is hereby deleted in its entirety.
          34. Section 11 of the Credit Agreement is hereby amended by inserting
in the appropriate alphabetical order the following new definitions:
          “Existing Subsidiaries Guaranty” shall mean that certain Subsidiaries
Guaranty, dated as of August 1, 2008, by and among each Subsidiary Guarantor
party thereto and the Administrative Agent, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

7



--------------------------------------------------------------------------------



 



          “FATCA” shall mean Sections 1471 through 1474 of the Code, as enacted
on the Restatement Effective Date, and the regulations promulgated thereunder or
published administrative guidance implementing such Sections.
          “First Amendment Effective Date” shall mean the Amendment Effective
Date under and as defined in that certain First Amendment to Credit Agreement,
dated as of May 20, 2011, by and among the Borrower, the Administrative Agent
and each Lender party thereto.
          “Foreign Lender” shall have the meaning provided in Section 3.04(b).
          “GAAP” shall mean generally accepted accounting principles in the
United States as in effect from time to time; provided that determinations in
accordance with GAAP for purposes of the Applicable Margins and Sections 3.02
and 9, including defined terms as used therein, and for all purposes of
determining the Leverage Ratio, are subject (to the extent provided therein) to
Section 13.07(a).
          “Permitted Securitization” shall mean any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary of the
Borrower pursuant to which it may sell, convey, contribute to capital or
otherwise transfer (which sale, conveyance, contribution to capital or transfer
may include or be supported by the grant of a security interest) Receivables or
interests therein and all collateral securing such Receivables, all contracts
and contract rights, purchase orders, security interests, financing statements
or other documentation in respect of such Receivables, any guarantees,
indemnities, warranties or other obligations or supporting obligations in
respect of such Receivables, any other assets that are customarily transferred
or in respect of which security interests are customarily granted in connection
with asset securitization transactions involving receivables similar to such
Receivables and any collections or proceeds of any of the foregoing
(collectively, the “Related Assets”) (i) to a trust, partnership, corporation or
other Person (other than the Borrower or any Subsidiary of the Borrower other
than a special purpose entity created for purposes of such transaction or
transactions), which transfer is funded in whole or in part, directly or
indirectly, by the incurrence or issuance by the transferee or any successor
transferee of Indebtedness, fractional undivided interests or other securities
that are to receive payments from, or that represent interests in, the cash flow
derived from such Receivables and Related Assets or interests in such
Receivables and Related Assets, or (ii) directly to one or more investors or
other purchasers (other than the Borrower or any Subsidiary of the Borrower
other than a special purpose entity created for purposes of such transaction or
transactions), it being understood that a Permitted Securitization may involve
(A) one or more sequential transfers or pledges of the same Receivables and
Related Assets, or interests therein, and all such transfers, pledges and
Indebtedness incurrences shall be part of and constitute a single Permitted
Securitization, and (B) periodic transfers or pledges of Receivables and/or
revolving transactions in which new Receivables and Related Assets, or interests
therein, are transferred or pledged upon collection of previously transferred or
pledged Receivables and Related Assets, or interests therein, provided that
(x) any such transactions shall provide for recourse to such Subsidiary of the
Borrower or the Borrower (as applicable) only in respect of the cash flows in
respect of such Receivables and Related Assets and to the extent of other
customary securitization undertakings in the jurisdiction relevant to such
transactions and (y) the aggregate amount of all such transactions constituting
“Permitted Securitizations” shall not exceed an aggregate amount equal to
$200,000,000 at any time outstanding. The “amount” or

8



--------------------------------------------------------------------------------



 



“principal amount” of any Permitted Securitization shall be deemed at any time
to be (1) the aggregate principal, or stated amount, of the Indebtedness,
fractional undivided interests (which stated amount may be described as a “net
investment” or similar term reflecting the amount invested in such undivided
interest) or other securities incurred or issued pursuant to such Permitted
Securitization, in each case outstanding at such time, or (2) in the case of any
Permitted Securitization in respect of which no such Indebtedness, fractional
undivided interests or securities are incurred or issued, the cash purchase
price paid by the buyer in connection with its purchase of Receivables less the
amount of collections received by the Borrower or any Subsidiary of the Borrower
in respect of such Receivables and paid to such buyer, excluding any amounts
applied to purchase fees or discount or in the nature of interest.
          “Receivables” shall mean accounts receivable (including all rights to
payment created by or arising from the sales of goods, leases of goods or the
rendition of services, no matter how evidenced (including in the form of chattel
paper) and whether or not earned by performance).
          “Related Assets” shall have the meaning provided in the definition of
Permitted Securitization.
          “VIE Transaction” shall mean a transaction between the Borrower or any
Subsidiary and a Person where such Person is, because of the nature of such
transaction and the relationship of the parties, a variable interest entity as
contemplated under FIN 46(r).
          35. Section 11 of the Credit Agreement is hereby amended by inserting
the following text as new Section 11.02 thereof:
          “11.02 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Credit Documents or any certificate or other document
made or delivered pursuant hereto or thereto.
          (b) As used herein and in the other Credit Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms not defined in Section 1.01 shall have the respective
meanings given to them under GAAP, (ii) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
(iii) the word “will” shall be construed to have the same meaning and effect as
the word “shall”, and (iv) unless the context otherwise requires, any reference
herein (A) to any Person shall be construed to include such Person’s successors
and assigns and (B) the Borrower or any other Credit Party shall be construed to
include the Borrower or such Credit Party as debtor and debtor-in-possession and
any receiver or trustee the Borrower or any other Credit Party, as the case may
be, in any insolvency or liquidation proceeding.
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.”.

9



--------------------------------------------------------------------------------



 



          36. Section 12.07 of the Credit Agreement is hereby amended by
deleting the final sentence thereof and inserting the following sentence in lieu
thereof:
          “Each Agent and its affiliates may accept deposits from, lend money
to, and generally engage in any kind of banking, investment banking, trust or
other business with, or provide debt financing, equity capital or other services
(including financial advisory services) to any Credit Party or any Affiliate of
any Credit Party (or any Person engaged in a similar business with any Credit
Party or any Affiliate thereof) as if they were not performing the duties
specified herein, and may accept fees and other consideration from any Credit
Party or any Affiliate of any Credit Party for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.”
          37. Section 12.09(g) of the Credit Agreement is hereby amended by
inserting the text “(and the analogous provisions of the other Credit
Documents)” immediately following the text “Section 12” appearing therein.
          38. Section 12.10 of the Credit Agreement is hereby amended by
deleting the text “from the Borrower” appearing therein and inserting the text
“from any Credit Party” in lieu thereof.
          39. Section 13.03 of the Credit Agreement is hereby amended by
(a) inserting the text "(a)” immediately following the text “Notices.” appearing
therein and (b) insering the following new clause (b) at the conclusion thereof:
          “(b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 1 unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative Agent
and the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.”.
          40. Section 13.04(b) of the Credit Agreement is hereby amended by
deleting the text “to” appearing immediately preceding the text “be unreasonably
withheld” appearing in clause (iii) of the first proviso therein.
          41. Section 13.04(b) of the Credit Agreement is hereby amended by
deleting the text “and (iv) the Administrative Agent shall receive at the time
of each such assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500” appearing therein and inserting the
text “provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof, and (iv) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption Agreement via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and

10



--------------------------------------------------------------------------------



 



shall pay to the Administrative Agent a processing and recordation fee of $3,500
(which fee may be waived or reduced in the sole discretion of the Administrative
Agent)” in lieu thereof.
          42. Section 13.08(a) of the Credit Agreement is hereby amended by
deleting the text “THE JURISDICTION OF THE AFORESAID COURTS” appearing in the
second sentence thereof and inserting the text “THE EXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS” in lieu thereof.
          43. Section 13.08(a) of the Credit Agreement is hereby amended by
inserting the following text immediately preceding the final sentence thereof:
          “THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE
OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN
ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT
THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.”.
          44. Section 13.12(a) of the Credit Agreement is hereby amended by
inserting the text “(although additional parties may be added to (and annexes
may be modified to reflect such additions), and Subsidiaries of the Borrower may
be released from, the Subsidiaries Guaranty in accordance with the provisions
hereof and thereof without the consent of the other Credit Parties party thereto
or the Required Lenders)” immediately following the first instance of the text
“Required Lenders” appearing therein.
          45. Section 13.12 of the Credit Agreement is hereby amended by
inserting the text “as new clause (c) thereof:
          “(c) Notwithstanding anything to the contrary herein any Credit
Document may be waived, amended, supplemented or modified pursuant to an
agreement or agreements in writing entered into by the Borrower and the
Administrative Agent (without the consent of any Lender) solely to cure a
defect, ambiguity, inconsistency, obvious error or any error or omission of a
technical or immaterial nature, in each case, in any provision of the Credit
Documents, (provided that prompt notice following any such amendment, waiver,
supplement or modification shall be given to the Lenders by the Borrower and the
Administrative Agent) and such amendment, waiver, supplement or modification
shall become effective without any further action or consent of any other party
to any Credit Document if the same is not objected to in writing by the Required
Lenders within ten (10) Business Days following receipt of notice thereof.”.
          46. Section 13.18 of the Credit Agreement is hereby replaced in its
entirety with the following:
          “13.18 USA Patriot Act Notice. Each Lender subject to the USA PATRIOT
Improvement and Reauthorization Act, Pub. L. 109-177 (signed into law March 9,
2009) (as amended from time to time, the “Patriot Act”) hereby notifies the
Borrower that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower and the other
Credit Parties and other information that will allow such

11



--------------------------------------------------------------------------------



 



Lender to identify the Borrower and the other Credit Parties in accordance with
the Patriot Act and the Borrower agrees to provide such information from time to
time to any Lender.”.
          47. The Credit Agreement is hereby amended by inserting the following
new Section 13.19 immediately following Section 13.18 appearing therein:
          “13.19 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Credit Document, the interest paid or agreed to be
paid under the Credit Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.”.
          48. From and after the Amendment Effective Date (as defined below)
until such time as (x) the Debt Rating falls below both Baa3 from Moody’s and
BBB- from S&P, (y) the Borrower fails (for any reason) to obtain and maintain a
Debt Rating from both Moody’s and S&P or (z) (1) the Debt Rating falls below
either Baa3 from Moody’s or BBB- from S&P and (2) the Borrower fails (for any
reason) to obtain and maintain a Debt Rating from either Moody’s or S&P, the
Required Lenders hereby release each Subsidiary Guarantor from its obligations
under the Subsidiaries Guaranty which release shall be effective immediately
upon the occurrence of the Amendment Effective Date without any further action
by any Person.
II. Miscellaneous Provisions.
          1. In order to induce the Lenders to enter into this Amendment, the
Borrower hereby represents and warrants that:
     (a) no Default or Event of Default exists as of the Amendment Effective
Date (as defined below), both before and after giving effect to this Amendment;
and
     (b) all of the representations and warranties contained in the Credit
Agreement and in the other Credit Documents are true and correct in all material
respects on the Amendment Effective Date, both before and after giving effect to
this Amendment, with the same effect as though such representations and
warranties had been made on and as of the Amendment Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date).
          2. This Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

12



--------------------------------------------------------------------------------



 



          3. This Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.
          4. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.
          5. This Amendment shall become effective on the date (the “Amendment
Effective Date”) when:
     (a) the Borrower and the Lenders constituting the Required Lenders shall
have signed a counterpart hereof (whether the same or different counterparts)
and shall have delivered (including by way of facsimile transmission) the same
to White & Case LLP, 1155 Avenue of the Americas, New York, NY 10036 Attention:
David Medlar (facsimile number 212-354-8113) or via email in Adobe Corporation’s
Portable Document Format or PDF to the following email address:
DMedlar@whitecase.com; and
     (b) the Borrower shall have delivered, in a form satisfactory to the
Administrative Agent, (i) a certificate signed by an Authorized Representative
of the Borrower certifying as true, correct and complete a copy (attached
thereto) of the duly adopted resolutions of the board of directors of the
Borrower authorizing the execution and delivery of this Amendment, and the
performance of the Borrower’s obligations as contemplated hereby and (ii) an
opinion addressed to the Administrative Agent, each Syndication Agent and each
of the Lenders from Jones Day, counsel to the Borrower, which opinion shall
cover such matters incident to this Amendment as the Administrative Agent may
reasonably request.
          6. From and after the Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified hereby.
*    *    *

13



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Amendment as of the date first
above written.

              1919 Flowers Circle
Thomasville, GA 31757
Telephone: (229) 226-9110
Facsimile: (229) 225-3808
Attention: Secretary and General Counsel   FLOWERS FOODS, INC.

      By:  /s/ R. Steve Kinsey        
 
Name:         Title:    
 
                DEUTSCHE BANK AG NEW YORK BRANCH, Individually and as
Administrative Agent    
 
           
 
  By: /s/ Frederick W. Laird    
 
   
 
Name: Frederick W. Laird    
 
    Title: Managing Director    
 
           
 
  By: /s/ Heidi Sandquist    
 
   
 
Name: Heidi Sandquist    
 
    Title: Director    

14



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF MAY 20, 2011, TO
THE CREDIT AGREEMENT, DATED AS OF AUGUST 1, 2008, AMONG FLOWERS FOODS, INC., THE
VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT

NAME OF INSTITUTION

Bank of America, N.A.
      By:   /s/ David L. Catherall         Name:   David L. Catherall       
Title:   Director   

15



--------------------------------------------------------------------------------



 



         

            SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF MAY 20, 2011, TO
THE CREDIT AGREEMENT, DATED AS OF AUGUST 1, 2008, AMONG FLOWERS FOODS, INC., THE
VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT

NAME OF INSTITUTION

BRANCH BANKING AND TRUST COMPANY
      By:   /s/ Brantley Echols         Name:   Brantley Echols        Title:  
Senior Vice President   

16



--------------------------------------------------------------------------------



 



         

            SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF MAY 20, 2011, TO
THE CREDIT AGREEMENT, DATED AS OF AUGUST 1, 2008, AMONG FLOWERS FOODS, INC., THE
VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT

NAME OF INSTITUTION

NORTHERN TRUST COMPANY
      By:   /s/ John C. Canty         Name:   John C. Canty        Title:  
Senior Vice President — Division Manager   

17



--------------------------------------------------------------------------------



 



         

            SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF MAY 20, 2011, TO
THE CREDIT AGREEMENT, DATED AS OF AUGUST 1, 2008, AMONG FLOWERS FOODS, INC., THE
VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT

NAME OF INSTITUTION

AgFirst Farm Credit Bank
      By:   /s/ John W. Burnside Jr.         Name:   John W. Burnside Jr.       
Title:   Vice President   

18



--------------------------------------------------------------------------------



 



         

            SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF MAY 20, 2011, TO
THE CREDIT AGREEMENT, DATED AS OF AUGUST 1, 2008, AMONG FLOWERS FOODS, INC., THE
VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT

NAME OF INSTITUTION

Greenstone Farm Credit Services, ACA/FLCA
      By:   /s/ Alfred S. Compton, Jr.         Name:   Alfred S. Compton, Jr.   
    Title:   Senior Vice President/Managing Director   

19



--------------------------------------------------------------------------------



 



         

            SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF MAY 20, 2011, TO
THE CREDIT AGREEMENT, DATED AS OF AUGUST 1, 2008, AMONG FLOWERS FOODS, INC., THE
VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT

NAME OF INSTITUTION

SUNTRUST BANK
      By:   /s/ M. Gabe Bonfield         Name:   M. Gabe Bonfield       
Title:   Vice President     

20